                  Case 20-21394-jra      Doc 71     Filed 10/08/20     Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION


IN RE:                                                )
                                                      )
JOHN MILEUSNIC,                                       )       CASE NO.: 20-21394
                                                      )
                Debtor(s).                            )       CHAPTER 7

                         TRUSTEE’S RESPONSE AND OBJECTION
                           TO DEBTOR’S MOTION TO DISMISS

         Kenneth A. Manning, Chapter 7 Trustee, objects to Debtor’s Motion to Dismiss this

Chapter 7 case.

         1)     This Chapter 7 case commenced by voluntary petition filed July 14, 2020.

         2)     Kenneth A. Manning is Chapter 7 Trustee.

         3)     Debtor has listed/scheduled non-exempt financial assets in the sum of $14,975.00.

(Docket Entry 24) NOTE: Trustee has received initial partial bank records indicating Debtor had

over $29,000.00 of non-exempt bank accounts.

         4)     Trustee has objected to Debtor’s claimed exemptions. (Docket Entry 54) Trustee

has filed Motion For Turnover of complete bank records, which turnover will determine the

actual amount of non-exempt bank balances. (Docket Entry 55)

         5)     The last day for claims to be filed is December 28, 2020, Government claims

January 11, 2021.

         6)     The sole basis for Debtor’s Motion to Dismiss is that he is not eligible for a

discharge pursuant to 11U.S.C.727(a)(8).

         7)     Debtor’s non eligibility to obtain a discharge is not grounds for voluntary

dismissal by Debtor.
                  Case 20-21394-jra            Doc 71       Filed 10/08/20         Page 2 of 2




        8)       It would be prejudicial to creditors, and creditor claims, to allow Debtor’s

voluntary dismissal when there are non-exempt assets available for payment of creditor claims.

        Trustee prays for an order denying Debtor’s voluntary motion to dismiss; and requests

hearing.

                                                      Respectfully submitted,


                                                      /s:/ Kenneth A. Manning
                                                      Kenneth A. Manning
                                                      Manning & Mouratides, P.C.
                                                      120 West Clark Street
                                                      Crown Point, Indiana 46307
                                                      Phone: (219) 865-8376
                                                      Attorney for Chapter 7 Trustee



                                         CERTIFICATE OF SERVICE

        I, hereby certify that on October 8, 2020, service of a true and complete copy of the above document was served

by:

Electronic mail service pursuant to Court’s CM/ECF system:
United States Trustee – USTPRegion10.SO.ECF@usdoj.gov
By U.S. Mail First Class Postage Prepaid:
John Mileusnic, 325 Plum Creek Drive, Schererville, IN 46375

                                                               /s/ Kenneth A. Manning
                                                               Kenneth A. Manning
